Filed Pursuant to Rule 424(b)(5) Registration No. 333-163248 December 2, 2010 Pricing Supplement No. 1, Dated December 2, 2010 (to Prospectus dated March 16, 2010, as supplemented by Prospectus Supplement dated March 16, 2010) Central Hudson Gas & Electric Corporation Medium-Term Notes, Series G Total Principal Amount Offered: $82,150,000 $8,000,000 2.756% due April 1, 2016 $44,150,000 4.150% due April 1, 2021 $30,000,000 5.716% due April 1, 2041 Notes: 2.756% due April 1, 2016 4.150% due April 1, 2021 5.716% due April 1, 2041 Issue Price: 100% Settlement Date (Original Issue Date): December 7, 2010 Maturity Date (Stated Maturity): April 1, 2016 April 1, 2021 April 1, 2041 Type of Note: xFixed Rate Note oZero Coupon Note Form: xBook-Entry oDefinitive Certificates Authorized Denominations: $1,000 and integral multiples thereof CUSIP No.: 15361GAV7 15361GAW5 15361GAX3 Interest Rate: 2.756% per annum 4.150% per annum 5.716% per annum Interest Payment Dates: April 1 and October 1, and at maturity Record Dates: March 15 and September 15 Initial Interest Payment Date: April 1, 2011 Redemption Terms (at option of the Issuer): xNot redeemable prior to Stated Maturity oRedeemable in accordance with the following terms: Repayment Terms (at option of the holder): xNot repayable prior to Stated Maturity oRepayable in accordance with the following terms: Sinking Fund Provisions: xNone oApplicable in accordance with the following terms: Agents and Principal Amounts Placed: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Agents’ Capacity: xAs Agents J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated oAs Principal Issue Price: The Notes are being offered at the Issue Price set forth above. Agents’ Commission (based on principal amounts placed): J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Net Proceeds to Issuer (before expenses): Use of Proceeds: The net proceeds of the sale of the Notes will be used bythe Issuer to redeem, repay or otherwise retire, or purchase, all or a portion of the Pollution Control Refunding Revenue Bonds (Central Hudson Gas & Electric Company Projects), 1999 Series C and the Pollution Control Refunding Revenue Bonds (Central Hudson Gas & Electric Company Projects), 1999 Series Dpreviously issued by the New York State Energy Research and Development Authority in the aggregate principal amount of $82,150,000 currently outstanding in the same principal amount. Additional Terms: None THE NOTES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAVE ANY OF THESE ORGANIZATIONS DETERMINED THAT THIS PRICING SUPPLEMENT OR THE APPLICABLE PROSPECTUS SUPPLEMENT OR PROSPECTUS IS ACCURATE OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
